Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are pending.

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit configured to” and “a control unit configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, from which claim 2 depends, recites information generated by the remote operation apparatus to be sent to and displayed on the display of the mobile body.  Claim 2 then recites the information includes recommendation information for a user of the remote operation apparatus.   However, if the information is generated at the remote operation apparatus to be sent to and displayed on the mobile body, then it does not make sense that it should have recommendation information for a user at the remote operation apparatus.  What would make more sense is that the recommendation is from the user at the remote operation apparatus, or for a user at the mobile body.  For purpose of examination, this feature will be interpreted to mean that it is for a user at the mobile body. 

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 4 depends, recites that information is displayed on the display of the mobile body.  Claim 4, from which claim 8 depends, recites that the information includes a predicted movement path.  Then claim 8 itself recites that the predicted .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowski et al (WO 2019/125485 A1) and Campbell, JR et al (US 2020/0344622 A1).   
	
9.	Regarding claim 1, Ostrowski shows a control apparatus that controls a display apparatus of a mobile body to which a remote operation service is provided from a remote operation apparatus (see para 10 – the server is an example of a control apparatus which generates a remote operation service such as the notification or recommendation to adjust parameters.  This is displayed on the vehicle/mobile body display for example), the apparatus comprising: an acquisition unit configured to acquire information that is generated by the remote operation apparatus (para 10, 39, 73, 83 show the generated information is acquired by the vehicle); and a control unit configured to display the information on the display apparatus of the mobile body para 10, 39, 83 – note the received/acquired information is then displayed on the vehicle display).  Ostrowski does not go into the explicit details that the information is also displayed on a display apparatus of the remote operation apparatus itself, but does mention the remote operation apparatus acquiring the information to send to the mobile vehicle (para 61, 64, 66-69 show the remote operation control system and server acquiring information, and para 61 even suggests the remote operation apparatus may have input and output devices).  Furthermore, Campbell does show a remote operation apparatus displaying information on a display and sending the information to a mobile vehicle (see para 25, 67 – the remote apparatus has an interface display such as a laptop or tablet display from which a user can send information to the mobile vehicle).  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would provide an efficient way to send information from the remote operation apparatus to the mobile vehicle. 

10.	Regarding claim 2, the information includes recommendation information for a user of the mobile vehicle (Ostrowski see para 10-13, 68).  Please also see the 112 rejection noted above; nevertheless, note that in combination with Campbell, this recommendation information would also be displayed for a user at the remote operation apparatus.  

11.	Regarding claim 3, although Ostrowski shows the information includes a state of an operation (para 10-13 shows the state of driving operations, control adjustments), nevertheless Ostrowski does not show the information includes a state of an operation performed on an operation element by a user of the remote operation apparatus per se.  Campbell does show the information includes a state of an operation performed on an operation element by a user of the remote operation apparatus (para 34, 61, 64-67 – the user at the remote operation apparatus may input an operation controlling the state of the vehicle, the driving or adjusting of parameters for the vehicle.  This is monitored and displayed such as in para 66-67).  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would provide an efficient way to perform an operation on the mobile vehicle.

12.	Regarding claim 4, Ostrowski para 39, 67, 71 show navigation information, but Ostrowski does not show the information includes a predicted movement path of the mobile body that is based on operation input performed by an operator of the remote operation apparatus.  Campbell however shows the information includes a predicted movement path of the mobile body that is based on operation input performed by an operator of the remote operation apparatus  (see for example Campbell para 61, 67 – note the predicted movement and path of the vehicle, which may be inputted by a user at that remote operation apparatus).  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would provide an efficient way to help control driving the mobile vehicle.  

13.	Regarding claim 5, the information includes content of an operation of the mobile body performed by an operator of the remote operation apparatus (please see again Campbell para 61, 64-67 – note the control operations which may be inputted by a user at that remote operation apparatus.  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would provide an efficient way to control driving the mobile vehicle).  

14.	Regarding claim 6, the content of the operation includes an operation element that is operated and an operation amount of the operation element (please see again Campbell para 61, 64-67 – note the control operations which may be inputted by a user at that remote operation apparatus.  The motion planning and vehicle adjustments have a particular “amount” associated with them.  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would provide an efficient way to control driving the mobile vehicle).  


15.	Regarding claim 7, the information includes information indicating a width of the mobile body (see Campbell para 64 – the physical dimensions of the vehicle thus includes the width).  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would help monitor the vehicle to help coordinate controlling it. 

16.	Regarding claim 8, since the navigation information may be optional, the control unit does not have to display the predicted movement path on the display apparatus of the mobile body (see Ostrowski para 39, 60 ,67 which shows that navigation may be displayed, but this is one of many options).  See also the 112 rejection above.  
	17.	Claim 9 shows the same features as claim 1 and is rejected for the same reasons.

18. 	Regarding claim 10, Ostrowski shows a control method for controlling a display apparatus of a mobile body to which a remote operation service is provided from a remote operation apparatus (see para 10 – the server is an example of a control apparatus which generates a remote operation service such as the notification or recommendation to adjust parameters.  This is displayed on the vehicle/mobile body display for example), the method comprising: acquiring information that is generated by the remote operation apparatus (para 10, 39, 73, 83 show the generated information is acquired by the vehicle); and displaying the information on the display apparatus of the mobile body para 10, 39, 83 – note the received/acquired information is then displayed on the vehicle display).  Ostrowski does not go into the explicit details that the information is also displayed on a display apparatus of the remote operation apparatus itself, but does mention the remote operation apparatus acquiring the information to send to the mobile vehicle (para 61, 64, 66-69 show the remote operation control system and server acquiring information, and para 61 even suggests the remote operation apparatus may have input and output devices).  Furthermore, Campbell does show a remote operation apparatus displaying information on a display and sending the information to a mobile vehicle (see para 25, 67 – the remote apparatus has an interface display such as a laptop or tablet display from which a user can send information to the mobile vehicle).  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would provide an efficient way to send information from the remote operation apparatus to the mobile vehicle. 


19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Shimizu (CN 103162707A) shows a system for displaying navigation and route recommendations on a vehicle display. 
b) Vardaro (US 2019/0391581) shows a remote operation apparatus that sends messages to a user in a mobile vehicle.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174